Citation Nr: 0010744	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  94-48 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  The propriety of the initial 10 percent evaluation 
assigned for tendonitis of the right wrist.

3.  The propriety of the initial 10 percent evaluation 
assigned for traumatic cataract of the right eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
January 1972.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions in July 1992 
and September 1993.  By rating decision of July 1992, the RO 
granted service connection for, among other things, a right 
wrist disorder, and assigned a 10 percent disability rating, 
effective October 16, 1991 (the date of his claim).  Service 
connection was denied for a right knee disorder and a right 
eye condition.  The veteran appealed for a higher rating for 
his right wrist disorder and for service connection involving 
the right knee and right eye.  The veteran was afforded an RO 
hearing in January 1993.  By rating decision of September 
1993, the RO granted service connection for a right eye 
disorder and assigned noncompensable disability rating, also 
effective October 16, 1991 (the date of the claim).  The 
veteran appealed for a higher rating for his right eye 
condition, characterized as a traumatic cataract of the right 
eye, and continued his appeals involving the right wrist and 
right knee.  By rating decision of June 1995, the RO granted 
a 10 percent rating for the veteran's right eye disorder; 
however, Inasmuch as a higher evaluation is available this 
condition, and the veteran is presumed to seek the maximum 
available benefit for a disability, the claim remains viable 
on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); AB v. Brown, 6 Vet. App. 35, 38 (1993); 

Because of an outstanding request for a hearing before a 
member of the Board at the RO, the case was remanded by the 
Board in January 2000 to afford the veteran such a hearing.  
Thereafter, the veteran indicated that he wanted a second RO 
hearing in lieu of a Board hearing at the RO.  The veteran 
was scheduled for a hearing at the RO in March 2000 and 
notified of such in a letter dated February 1, 2000.  The 
veteran subsequently failed to appear for his RO hearing 
scheduled on March 14, 2000, and did not request a 
rescheduling of the hearing.  The case has now been returned 
to the Board for further appellate consideration.

The June 1995 rating decision also denied service connection 
for a right finger disorder.  The claims folder contains a 
June 13, 1995, notice letter addressed to the 
veteran and advising him of the denial of service connection 
for a right finger disorder.  However, in a statement 
received at the RO in October 1995, the veteran indicated 
that he had not received any notice of a decision concerning 
his claim for entitlement to service connection for a right 
finger disorder.  This matter is referred to the RO for any 
and all appropriate action.

Because the appeals involving the right wrist and right eye 
are from original awards, the Board has framed those issues 
as shown on the title page of this decision.  See Fenderson, 
12 Vet. App. at 126 (appeals from original awards are not 
construed as claims for increased ratings).


REMAND

The veteran contends that service connection should be 
granted for a right knee disorder.  Specifically, the veteran 
maintains that he injured his right knee and received 
treatment in service.  

With respect to this issue, the service medical records 
reveal that the veteran was seen in June 1969 for knee 
complaints.  There was no evidence of swelling or crepitus 
and range of motion was reported to be normal.  The veteran 
was given an ACE bandage and pain medication.  At an August 
1969 flight physical, the veteran reported having trouble 
with his knees; he said that he could not put very much 
pressure on them because of arthritis in the knees.  The 
physician's notes and summary indicated that the veteran had 
arthritis in his knees and knee trouble with a history of 
previous injury in high school and occasional problems with 
his kneecap slipping out of place.  The veteran indicated 
that he wore a knee brace.  In April 1970, the veteran was 
seen in the orthopedic clinic for evaluation of his knees due 
to reported old football injuries, none serious.  The veteran 
indicated at that time that he had bumped his right knee one 
day earlier. On examination, there was no instability or 
effusion in the right knee.  Range of motion was within 
normal limits and no point tenderness was noted.  The 
ligaments were intact and the impression was acute minor 
trauma to the right knee.  No chronic right knee disability 
was noted on separation.

On VA examination in April 1992, the veteran was diagnosed 
with synovitis of the right knee.  The veteran reported a 
history of injury to his right knee in service in 1970.  He 
described having problems since service with the right knee 
whenever he makes a wrong move.  That happened in 1986 and 
the veteran said that his knee swelled up and has not been 
the same since.  The veteran said that he wears a knee brace.  
On examination, there was no instability of the right knee.  
The veteran lacked 20 degrees of full flexion on the right 
when compared to the left knee.  There was no joint swelling, 
redness or increased warmth noted in the right knee; some 
crepitus was evident.  X-rays of the right knee did not 
reveal any significant pathology.

The RO denied service connection for a right knee disability 
based on the information in the service medical records 
regarding pre-service knee problems.  In his December 1992 
substantive appeal to the Board, the veteran specifically 
indicated that VA did not have any medical records or factual 
basis to back up their premise that the veteran's right knee 
disability pre-existed service.  The Board emphasizes that 
the Court has held that the presumption of soundness at 
enlistment may not be rebutted solely by recorded clinical 
data in the service medical records.  Pre-service medical 
records and/or medical opinions are required.  See Crowe v. 
Brown, 7 Vet. App. 238 (1995).  Hence, the Board finds that a 
VA examination and opinion to determine the etiology of any 
current right knee disability, to include whether such 
disability pre-existed service or had its onset in service, 
is warranted.

Additionally, the veteran and his representative contend that 
his right wrist is more disabling than currently evaluated 
and warrants a rating in excess of 10 percent.  The veteran's 
tendonitis of the right wrist has been evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5215 (1999), 
pertaining to limitation of motion of the wrist.  Diagnostic 
Code 5215 provides, in pertinent part, that disability 
involving the major (dominant) or minor (non-dominant) wrist 
is manifested by either dorsiflexion of the wrist is less 
than 15 degrees, or palmar flexion is limited in line with 
the forearm, a 10 percent rating is assigned.  A 10 percent 
rating is the maximum schedular rating for limitation of 
motion of the wrist in the absence of ankylosis.

During his RO hearing in January 1993, the veteran testified 
that he has occasional swelling in the right wrist and 
experiences increased pain with activity involving the right 
wrist.  He noted that his strength and grip are not what they 
used to be in the right hand and he drops things or loses 
control if he is holding something in the right hand.  Review 
of the claims folder shows that the veteran underwent 
electromyogram (EMG) and nerve conduction studies in June 
1993 to rule out a diagnosis of carpal tunnel syndrome in the 
right upper extremity.  The summary report concluded that 
there was no electrical evidence of carpal tunnel syndrome or 
cervical radiculopathy and the studies were all interpreted 
to be normal.

The veteran was seen for a VA orthopedic examination of his 
right wrist in December 1996.  The veteran reported a history 
of a fall from a helicopter in service that resulted in an 
injury to his right wrist.  He complained that the wrist 
feels tight and stiff and is weaker than the left wrist; he 
wears a brace on his right wrist when working.  The veteran 
denied missing any significant amount of work because 
of his wrist disability.  The veteran indicated that the 
wrist was pretty stable and was not any worse than it had 
been; the examination report noted that the veteran said he 
just got used to it.  On examination, dorsiflexion and 
forward flexion of the right wrist were both possible to 40 
degrees.  Radial deviation was possible to 15 degrees and 
ulnar deviation was possible to 35 degrees.  The veteran 
exhibited reasonably good grip in the right hand, but the 
examiner noted that it was estimated to be only 60 percent of 
the grip shown in the left hand.  The diagnosis was history 
of injury to the right wrist with decreased range of motion 
and weakness of grip as compared with the left wrist.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Here, 
however, the record does not contain sufficient clinical 
findings that would allow the rating board to properly 
consider the provisions of 38 C.F.R. §§ 4.40, and 4.45.  The 
December 1996 VA examination did not specifically address the 
presence of the factors noted above during the examination, 
or the extent of any additional functional loss due to those 
factors with increased activity and during flare-ups.  Thus, 
a contemporaneous evaluation of the right wrist, to include 
specific findings as pain, weakness, etc, as noted above, is 
needed; the RO must also consider such factors in evaluating 
the veteran's service-connected right wrist disability.  

As regards the claim for a higher evaluation for traumatic 
cataract of the right eye, the Board notes that the report of 
a VA visual examination in December 1996 includes a diagnosis 
of impaired vision due to a traumatic cataract of the right 
eye.  The veteran was noted to have visual acuity in the 
right eye uncorrected at 20/200 and correctable to 20/50.  
However, the VA examiner indicated on the report of 
examination that he did not have the veteran's claims folder, 
visual field or other treatment records of the veteran 
available at the time of the examination.  The Court has 
ruled that the fulfillment of the statutory duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Under these 
circumstances, a VA visual examination, with appropriate 
review of the veteran's claims folder, should be conducted to 
more accurately ascertain the severity of the veteran's 
service-connected traumatic cataract of the right eye.

Prior to having the veteran undergo any further examination, 
all pertinent up-to-date treatment records should be obtained 
and associated with the claims file, to ensure that each 
examiner has a complete picture of the current level of 
severity of the disability under consideration.  

Furthermore, when adjudicating each of the claims for a 
higher evaluation, the RO should consider, consistent with 
the Fenderson decision, whether "staged rating" is 
appropriate in evaluating either the tendonitis of the right 
wrist or traumatic cataract of the right eye.

Based on the foregoing, these matters are hereby REMANDED to 
the RO for the following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
pertinent records from the Asheville VA 
Medical Center; Carolina Opthamology; Lon 
J. Moorefield, O.D.; and from any other 
source or facility identified by the 
veteran.  If any requested records are 
unavailable or cannot be obtained, this 
fact, along with an explanation, should 
be noted in the claims file.

2.  After the RO associates with the 
claims file any and all outstanding 
records of pertinent medical evaluation 
or treatment, the veteran should be 
afforded a VA orthopedic examination.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the examining 
physician prior to the examination and 
he/she should indicate that a review of 
the claims folder was accomplished.  All 
tests and studies deemed warranted by 
the examiner, to include x-rays, should 
be accomplished, and all clinical 
findings should be reported in detail.

With respect to the veteran's right 
wrist disability, the VA examiner should 
report range of motion of the right 
wrist, in degrees, in all planes.  The 
examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the right wrist.  In 
addition, the physician should indicate 
whether, and to what extent, the veteran 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups.  To the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.  

With regard to any right knee disorder 
diagnosed, the examiner should express an 
opinion as to whether it is at least as 
likely as not that such pathology clearly 
and unmistakably pre-existed service.  If 
the examiner finds that a right knee 
disability clearly and unmistakably pre-
existed the veteran's military service, 
he/she should also express an opinion as 
to whether it is at least as likely as 
not that such pathology underwent a 
permanent increase in severity during 
service.  If the examiner determines that 
any current right knee disability did not 
clearly and unmistakably preexist 
service, he/she should express an opinion 
as to whether such pathology developed 
during service or is otherwise related to 
service.

If the examiner is unable to answer, with 
any reasonable degree of certainty, any 
question posed herein, he should so 
indicate.  Otherwise, all examination 
findings, along with the complete 
rationale for all opinions expressed and 
conclusions reached (to include, as 
appropriate, citations to specific 
evidence of record), should be set forth 
in a typewritten report.

3.  After the RO associates with the 
claims file any and all outstanding 
records of pertinent medical evaluation 
or treatment, the veteran should also be 
afforded a VA ophthalmological 
examination.  The purpose of the 
examination is to determine the current 
nature and degree of severity of the 
veteran's service-connected right eye 
disability.  The entire claims folder, 
to include a complete copy of this 
REMAND, must be made available to the 
examining physician prior to the 
examination and he/she should indicate 
that a review of the claims folder was 
accomplished.  All tests and studies 
deemed warranted by the examiner should 
be accomplished, and all clinical 
findings should be reported in detail.  
The examiner should report the veteran's 
current visual acuity, corrected and 
uncorrected.  The VA examiner should 
also comment on the presence or absence 
of aphakia.

All examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached (to 
include, as appropriate, citations to 
specific evidence of record), should be 
set forth in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
adjudicate the veteran's claims for 
service connection for a right knee 
disorder, and for higher evaluations for 
tendonitis of the right wrist and 
traumatic cataract of the right wrist, in 
light of all relevant evidence and all 
pertinent legal authority, specifically 
to include that cited herein.  When 
adjudicating the claims for higher 
evaluations, the RO should address 
whether "staged rating" for any 
disability is appropriate, as well as, as 
regards the claim involving the right 
wrist disorder, the extent of functional 
loss due to pain, weakness, and other 
factors (see 38 C.F.R. § 4.40 and 4.45 
and DeLuca, supra.), to include with 
extended use (activity) and during flare-
ups.  The RO should also consider whether 
any higher evaluation is warranted on an 
extra-schedular basis, pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(1999).  The RO should provide clear 
reasons and bases for its determinations, 
addressing any concerns that were noted 
in this remand.

5.  If any decision remains adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case and given the 
opportunity to respond before the case 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and adjudication, and no inference should be 
drawn regarding the final disposition of this claim.  The 
veteran need take no action until otherwise notified, but he 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 10 -


